285 S.W.3d 831 (2009)
Brittany BINGAMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92009.
Missouri Court of Appeals, Eastern District, Division Three.
June 23, 2009.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Robert J. Bartholomew, Jr., Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Brittany Bingaman ("Movant") appeals from the judgment of the trial court denying her Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred when it denied her motion for post-conviction relief without an evidentiary hearing because her plea counsel was ineffective for affirmatively advising her that she would receive either probation or 120 days pursuant to Section 559.115 RSMo Cum.Supp.2006[1].
We have reviewed the briefs of the parties and the record On appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
NOTES
[1]  All further statutory references are to RSMo Cum.Supp.2006 unless otherwise indicated.